 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 1 of 16 - Page ID # 54




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RAYSHAWN ABRAM,

                   Plaintiff,                             8:20CV437

       vs.

NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES: SCOTT
R. FRAKES, Director of the Nebraska
Department of Correctional Services;
DON KLEINE, Douglas County                            MEMORANDUM
Attorney; BRENDA BEADLE, Chief                         AND ORDER
Deputy County Attorney; CAPTAIN
SELLERS, Douglas County Court
Services Bureau; MIKE MYERS,
Warden of the Douglas County Jail;
BARB LEWIEN, Warden of Community
Correction Center of Lincoln; and FRED
BRITTEN, Warden, Diagnostic and
Evaluation Center, Lincoln, all in their
individual and official capacities,

                   Defendants.


      Plaintiff Rayshawn Abram is currently incarcerated at the Omaha
Correctional Center. The court has granted Plaintiff permission to proceed in forma
pauperis (Filing 9), and the court now conducts an initial review of the Complaint
(Filing 1) to determine whether summary dismissal is appropriate under 28 U.S.C.
§§ 1915(e) and 1915A.

                       I. SUMMARY OF COMPLAINT

    Plaintiff’s main complaint is that he was wrongly moved from the Lincoln
Community Correctional Center (“LCCC”), where he was on “education release”
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 2 of 16 - Page ID # 55




pursuing coursework at Southeast Community College (“SCC”), to minimum
custody at the Omaha Correctional Center (“OCC”) after he “admit[ed] to things” in
a court hearing1, but did not commit any new criminal acts and had no misconduct
issues. In response to Plaintiff’s complaints about his reclassification, an individual
labeled a “chief executive officer” of the Nebraska Department of Correctional
Services (“NDCS”) explained: “Mr. Abram, Due to your behavior and testimony in
Douglas County court, it was decided to return you to the Diagnostic and Evaluation
Center for reclassification. A reclassification was conducted by CCCL staff and it
was determined to send you back to DEC.” (Filing 1 at CM/ECF p. 22.)

      Plaintiff alleges the following details which occurred around the time of
Plaintiff’s transfer to the OCC:

      • Plaintiff was given verbal notice at the LCCC on May 23, 2019, of a May
28, 2019, evidentiary hearing in which he was to participate at the Douglas County
Courthouse in Omaha. On May 24, 2019, Plaintiff requested that he be allowed to
attend the hearing under a “four hour furlough/pass as allowed per NDCS Policy
201.04 Section II. Part D. Rule 1.” (Filing 1 at CM/ECF p. 3.) Defendants Lewien,
Kleine, and Beadle conspired to deny Plaintiff’s pass request, thereby causing
Plaintiff to miss his daughter’s high school graduation on May 24, 2019.

       • Defendants Frakes, Lewien, Myers, Kleine, and Beadle conspired to require
Plaintiff to attend the May 28, 2019, evidentiary hearing in a county-jail jumpsuit
and restraints, rather than in civilian clothing. The hearing was broadcast on the local
television news on May 28, 2019.

    • Between May 29 and June 5, 2019, multiple inmates were transferred from
Omaha to Lincoln, but Plaintiff was not included in such transfers. Therefore,



         1
             The nature of the court hearing and the contents of the testimony are not
clear.
                                             2
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 3 of 16 - Page ID # 56




Plaintiff was unable to attend the last two weeks of the SCC semester, including final
examinations, having an adverse effect on Plaintiff’s final grades.

      • On June 3, 2019, Plaintiff called 911 to complain about his “illegal
detention” and “false imprisonment,” for which Defendants Myers and Sellers were
allegedly responsible. As a result of placing the 911 call, Plaintiff received a
misconduct report, was advised of a hearing, and was placed in disciplinary
segregation.

       • On June 4, 2019, Plaintiff was placed in “Mod 20”—a housing unit reserved
for the most severe infractions—for refusing a tuberculosis shot.

     • Plaintiff was transferred from Mod 20 at the Douglas County Jail to LCCC
on June 6, 2019, after which he was transferred to the NDCS Diagnostic and
Evaluation Center (“D&E”) because of the statements Plaintiff made in court.

       • On June 10, 2019, Plaintiff’s custody hearing was held, allegedly without
notice to Plaintiff, as required by NDCS policy. The Disposition of Classification
Action was decided on June 19, 2019, resulting in a final custody level of 3A and a
facility assignment of “OCC/NSP.” (Filing 1 at CM/ECF p. 15.) Plaintiff claims he
was previously at custody level 4A/B when on educational release. (Id. at p. 16.) The
stated rationale for Plaintiff’s classification change was his “scored risk.” (Id.)

     • On July 24, 2019, Plaintiff’s appeal of his reclassification was denied
without a stated reason. (Filing 1 at CM/ECF p. 17.)

       • A November 2019 classification hearing did not result in a change of
classification, with Plaintiff remaining at custody level 3A and placement at the
OCC. (Filing 1 at CM/ECF p. 19.)

      Plaintiff claims Defendants violated his Fourteenth Amendment right to due
process when he was moved from community custody to minimum custody; his right
                                        3
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 4 of 16 - Page ID # 57




to equal protection when Defendants did not allow him a furlough to attend the
evidentiary hearing in plain clothes and to attend his daughter’s graduation; his right
to due process when he was placed in disciplinary segregation for making the 911
call and in Mod 20 for refusing a tuberculosis shot; and his First Amendment rights
by retaliating against him because of his courtroom testimony. Plaintiff requests
injunctive relief restoring him to community custody and monetary relief of $130
million against Defendants in their individual and official capacities.

             II. LEGAL STANDARDS ON INITIAL REVIEW

       The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See 28
U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any portion of
it that states a frivolous or malicious claim, that fails to state a claim upon which
relief may be granted, or that seeks monetary relief from a defendant who is immune
from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A(b).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard

                                           4
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 5 of 16 - Page ID # 58




than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                III. DISCUSSION

A. Defendants’ Capacities

      Before addressing the substance of Plaintiff’s claims, I discuss the types of
claims that can be asserted against various Defendants based on the capacity in
which they have been sued.

      1. State Defendants

      Plaintiff sues a state agency (the NDCS) and employees of state entities in
their official capacities (Defendants Frakes, Lewien, and Britten) for money
damages and injunctive relief. The Eleventh Amendment bars claims for damages
by private parties against a state, state instrumentalities, and employees of a state
sued in the employee’s official capacity. See, e.g., Egerdahl v. Hibbing Cmty. Coll.,
72 F.3d 615, 619 (8th Cir. 1995); Dover Elevator Co. v. Arkansas State Univ., 64
F.3d 442, 446-47 (8th Cir. 1995). Any award of retroactive monetary relief payable
by the state, including for back pay or damages, is proscribed by the Eleventh
Amendment absent a waiver of immunity by the state or an override of immunity by
Congress. See, e.g., Egerdahl, 72 F.3d at 619; Dover Elevator Co., 64 F.3d at
446-47; Nevels v. Hanlon, 656 F.2d 372, 377-78 (8th Cir. 1981).

       Moreover, a suit may be brought under § 1983 only against a “person” who
acted under color of state law. A state is not a “person” as that term is used in 42
U.S.C. § 1983, and is not suable under the statute. Hilton v. S. Carolina Pub. Rys.
Comm’n, 502 U.S. 197, 200-01 (1991). Accordingly, § 1983 does not create a cause
of action against the NDCS, and the Eleventh Amendment bars Plaintiff’s requests
for monetary damages against the remaining Defendants (Frakes, Lewien, and
Britten) in their official capacities. These claims for relief shall be dismissed with
prejudice. See Tex. Cmty. Bank, N.A. v. Mo. Dep’t of Soc. Servs., Div. of Med. Servs.,
                                          5
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 6 of 16 - Page ID # 59




232 F.3d 942, 943 (8th Cir. 2000) (where Eleventh Amendment barred suit, state
agency was entitled to dismissal with prejudice); Warren v. Fort Dodge Corr.
Facility, 372 F. App’x 685 (8th Cir. 2010) (modifying dismissal to be with
prejudice).

       Sovereign immunity, however, does not bar damages claims against Frakes,
Lewien, and Britten acting in their individual capacities, nor does it bar claims
brought pursuant to 42 U.S.C. § 1983 that seek prospective injunctive relief from
these Defendants acting in their official capacity. Verizon Md. Inc. v. Pub. Serv.
Comm=n of Md., 535 U.S. 635, 645 (2002) (“In determining whether the doctrine of
Ex parte Young avoids an Eleventh Amendment bar to suit, a court need only
conduct a straightforward inquiry into whether [the] complaint alleges an ongoing
violation of federal law and seeks relief properly characterized as prospective.”
(internal quotation and citation omitted)); Gibson v. Arkansas Dep’t of Corr., 265
F.3d 718, 720-21 (8th Cir. 2001). Accordingly, Plaintiff’s claims for prospective
injunctive relief for ongoing violations of federal rights will be permitted to proceed.
Heartland Acad. Cmty. Church v. Waddle, 427 F.3d 525, 530 (8th Cir. 2005) (“A
federal court may therefore issue an injunction to prevent state officials from violating
the Constitution without running afoul of the Eleventh Amendment.”).

       2. County Defendants

      Plaintiff also sues four Douglas County employees in their individual and official
capacities—Defendants Kleine, Beadle, Sellers, and Myers. Plaintiff’s claims against
these Defendants in their official capacities are actually claims against Douglas
County itself. Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (“A suit
against a public official in his official capacity is actually a suit against the entity for
which the official is an agent.”); Parrish v. Luckie, 963 F.2d 201, 203 n.1 (8th Cir.
1992) (“Suits against persons in their official capacity are just another method of
filing suit against the entity. A plaintiff seeking damages in an official-capacity suit
is seeking a judgment against the entity.” (citation omitted)).


                                             6
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 7 of 16 - Page ID # 60




       In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme
Court held that a municipality (or other local government unit) can be liable under
42 U.S.C. § 1983 if an “action pursuant to official municipal policy of some nature
caused a constitutional tort.” Id. at 691. To prevail on a claim alleged against the
county, Plaintiff must show that the constitutional violation resulted from (1) an
official “policy,” (2) an unofficial “custom,” or (3) a deliberately indifferent failure
to train or supervise. Corwin v. City of Independence, 829 F.3d 695, 699 (8th Cir.
2016).

      “Official policy involves ‘a deliberate choice to follow a course of action . . .
made from among various alternatives’ by an official who has the final authority to
establish governmental policy.” Jane Doe A By & Through Jane Doe B v. Special
Sch. Dist. of St. Louis Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v.
City of Cincinnati, 475 U.S. 469, 483 (1986)).

      Alternatively, a plaintiff may establish municipal liability through an
      unofficial custom of the municipality by demonstrating “(1) the
      existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;
      (2) deliberate indifference to or tacit authorization of such conduct by
      the governmental entity’s policymaking officials after notice to the
      officials of that misconduct; and (3) that plaintiff was injured by acts
      pursuant to the governmental entity’s custom, i.e., that the custom was
      a moving force behind the constitutional violation.”

Malone v. Hinman, 847 F.3d 949, 955 (8th Cir. 2017) (quoting Corwin, 829 F.3d at
699-700). A municipal-liability claim based on a theory of inadequate training or
supervision is simply an extension of a claim based on a “policy” or “custom” theory
of municipal liability. Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018).

     Here, Plaintiff’s allegations against Defendants Kleine, Beadle, Sellers, and
Myers in their official capacities—which are in reality a claim against Douglas
County—fail to state a claim upon which relief can be granted because he does not

                                           7
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 8 of 16 - Page ID # 61




allege facts indicating that a policy or custom of a government entity caused the
violation of his constitutional rights. However, Plaintiff’s claims against these
Defendants in their individual capacities may go forward.

B. Change of Custody Classification

       Plaintiff claims that he had a constitutionally protected liberty interest in
maintaining his community-custody educational-release status and the revocation of
this status violated his Fourteenth Amendment right to procedural due process.

       “The Supreme Court mandates a two-step analysis for procedural due-process
claims: ‘We first ask whether there exists a liberty or property interest of which a
person has been deprived, and if so we ask whether the procedures followed by the
State were constitutionally sufficient.’” Jenner v. Nikolas, 828 F.3d 713, 716 (8th
Cir. 2016) (quoting Swarthout v. Cooke, 562 U.S. 216, 219 (2011)). “Protected
liberty interests may arise from the Due Process Clause itself or from an expectation
or interest created by state law or policies.” Id. (citing Wilkinson v. Austin, 545 U.S.
209, 221 (2005)). “Generally, ‘due process requires that a hearing before an
impartial decisionmaker be provided at a meaningful time, and in a meaningful
manner.’” Booker v. City of Saint Paul, 762 F.3d 730, 734 (8th Cir. 2014) (quoting
Coleman v. Watt, 40 F.3d 255, 260 (8th Cir. 1994)). A plaintiff is entitled to due
process only when a protected property or liberty interest is at stake. See Hopkins v.
Saunders, 199 F.3d 968, 975 (8th Cir. 1999).

      1. Protected Liberty Interest

      A liberty interest arises under the Due Process Clause itself when the
consequences of the state’s actions are “stigmatizing” and “‘qualitatively different’
from the punishment characteristically suffered by a person convicted of crime.”
Sandin v. Conner, 515 U.S. 472, 479 n.4 (1995) (citing Vitek v. Jones, 445 U.S. 480,
493-94 (1980)). In Edwards v. Lockhart, 908 F.2d 299, 301 (8th Cir. 1990), the
Eighth Circuit Court of Appeals stated that a liberty interest inherent in the Due
Process Clause arises when a person has substantial, albeit conditional, freedom such
                                           8
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 9 of 16 - Page ID # 62




as when he is on probation or parole. In Edwards, the court held that an inmate
enrolled in an Arkansas work-release program had a protected liberty interest that
arose from the Due Process Clause itself because the participant no longer lived in
an institution, but lived in the community. Id. at 302-03. As the Eighth Circuit later
acknowledged: “‘Edwards . . . correctly identifies the dispositive characteristic that
marks the point at which the Due Process Clause itself implies a liberty interest: it is
the fact of release from incarceration.’” Callender v. Sioux City Residential
Treatment Facility, 88 F.3d 666, 668 (8th Cir. 1996) (quoting Harper v. Young, 64
F.3d 563, 566 (10th Cir. 1995)). Indeed, other courts have similarly held that the
revocation of things like parole, probation, and conditional-release programs are
protected by the Due Process Clause if the prisoner lives in the community and not
in an institutional setting. See, e.g., Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973)
(revocation of probation status); Morrissey v. Brewer, 408 U.S. 471, 482 (1972)
(revocation of parole); see also Harper, 64 F.3d at 566-67 (“[A] prisoner release
program which permits a convict to exist, albeit conditionally, in society on a full-
time basis more closely resembles parole or probation than even the more permissive
forms of institutional confinement.”); United States v. Stephenson, 928 F.2d 728,
732 (6th Cir. 1991) (finding inherent liberty interest in continued placement in
supervised-release program that allowed convict to live in society).

       As opposed to a liberty interest arising from the Due Process Clause itself, a
state-created liberty interest arises when a statute or regulation imposes an “atypical
or significant hardship on the inmate in relation to the ordinary incidents of prison
life.” Sandin, 515 U.S. at 483-84; see also Wilkinson, 545 U.S. at 223; Wolff v.
McDonnell, 418 U.S. 539, 555-58 (1974). A state-created liberty interest also arises
when a state’s actions will inevitably affect the duration of the sentence. Sandin, 515
U.S. at 487.

      Here, Plaintiff alleges that he lived at the LCCC where he was on educational
release, but was moved to the OCC for approximately two weeks to attend the
hearing, and was then returned to the OCC after he was reclassified to custody level
3A. Plaintiff appears to claim a liberty interest in his educational-release status.
                                           9
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 10 of 16 - Page ID # 63




Plaintiff’s allegations suggest that he had some freedom while on educational
release, as he alleges he was housed at LCCC and attended Southeast Community
College, but was moved to the OCC after he participated in the hearing and was
reclassified. However, it is not apparent from the Complaint whether the conditions
at LCCC were more analogous to probation or parole than to institutional life. See
Callender, 88 F.3d at 668 (holding prisoner’s work-release program did not provide
the sort of substantial freedom necessary to give rise to a protected liberty interest
inherent in the Due Process Clause as would entitle him to due process of law before
program was terminated). Nor can the court discern from Plaintiff’s allegations
whether the loss of his educational-release status imposed an “atypical or significant
hardship” that would give rise to a state-created liberty interest. As such, Plaintiff
has failed to set forth sufficient facts to allege that he had a protected liberty interest
under the Due Process Clause in maintaining his educational-release status. The
court will give Plaintiff an opportunity to amend his Complaint to allege a protected
liberty interest.

       2. Sufficiency of Process Provided

      In Wolff v. McDonnell, 418 U.S. 539 (1974), the Supreme Court set out the
minimal procedural requirements that must be provided to a prisoner in disciplinary
proceedings in which the prisoner loses good time, is confined to disciplinary
segregation, or is otherwise subjected to some comparable deprivation of a
constitutionally protected liberty interest. Id. at 556-72. These safeguards are (1)
written notice of the charges at least 24 hours prior to the hearing; (2) a written
statement by the fact-finder as to the evidence relied on and reasons for the
disciplinary action; and (3) a limited right to call witnesses and present documentary
evidence when it would not be unduly hazardous to institutional safety or
correctional goals to allow the inmate to do so. Id. at 563-66. If Plaintiff chooses to
amend his Complaint, he should clarify in detail the notice he received prior to
reclassification and the nature of any hearing held, such as his opportunity to call
witnesses and present documentary evidence.


                                            10
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 11 of 16 - Page ID # 64




C. Refusal to Allow Furlough Per Prison Policy

       Plaintiff next alleges that Defendants violated his equal protection rights in
refusing to grant him a four-hour furlough to attend the hearing in plain clothes and
then attend his daughter’s graduation. However, because Plaintiff “does not allege
he was a member of a protected class or that a fundamental right was violated, he
must show that similarly situated classes of inmates [were] treated differently, and
that this difference in treatment [bore] no rational relation to any legitimate penal
interest. He also must show intentional or purposeful discrimination.” Phillips v.
Norris, 320 F.3d 844, 848 (8th Cir. 2003) (internal quotations and citations omitted).
Plaintiff makes no allegations whatsoever regarding different treatment of similarly
situated inmates or any type of discrimination; therefore, he fails to state an equal
protection claim.

      To the extent Plaintiff claims that Defendants failed to follow jail policy
regarding furloughs, “there is no § 1983 liability for violating prison policy.”
Gardner v. Howard, 109 F.3d 427, 430 (8th Cir. 1997); see Phillips v. Norris, 320
F.3d 844, 847 (8th Cir. 2003) (holding that prisoners do not have a due process right
to enforce compliance with internal prison rules or regulations).

D. Placement in Disciplinary Segregation and Mod 20

      Plaintiff also claims he was deprived of due process by being improperly
placed in disciplinary segregation for calling 911 to report his complaint about his
custody status and placed in Mod 20 for refusing a tuberculosis shot.

             We have consistently held that a demotion to segregation, even
      without cause, is not itself an atypical and significant hardship. Thus,
      in order for [the plaintiff] to assert a liberty interest, he must show some
      difference between his new conditions in segregation and the
      conditions in the general population which amounts to an atypical and
      significant hardship.



                                          11
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 12 of 16 - Page ID # 65




Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003) (internal citation omitted). See
also Sanders v. Norris, 153 F. App’x 403, 404 (8th Cir. 2005) (unpublished)
(prisoner does not have liberty interest in particular classification).

      Plaintiff makes no allegations whatsoever regarding whether his stays in
segregation and in Mod 20 constituted an atypical and significant hardship in the
context of normal prison life, and therefore Plaintiff fails to state a due-process
claim. Plaintiff shall be given leave to amend his Complaint to make truthful factual
allegations regarding the conditions in segregation, as compared to general-
population conditions.

E. Retaliation Because of Courtroom Testimony

       Finally, Plaintiff claims that Defendants violated the First Amendment when
they reclassified him due to his courtroom testimony. To prevail on a § 1983 claim
for retaliation in violation of the First Amendment, Plaintiff must demonstrate (1)
that he engaged in a protected activity; (2) that the government official took adverse
action against him that would chill a person of ordinary firmness from continuing in
the activity; and (3) that the adverse action was motivated at least in part by the
exercise of the protected activity. See Peterson v. Kopp, 754 F.3d 594, 602 (8th Cir.
2014).

       The retaliatory conduct itself need not be a constitutional violation; the
violation is acting in retaliation for the exercise of a constitutionally protected right.
Spencer v. Jackson Cnty., 738 F.3d 907, 911 (8th Cir. 2013). Further, “[t]o prevail
in an action for First Amendment retaliation, [a plaintiff] must show a causal
connection between [the defendant’s] retaliatory animus and [the plaintiff’s]
subsequent injury.” Kilpatrick v. King, 499 F.3d 759, 767 (8th Cir. 2007) (citing
Hartman v. Moore, 547 U.S. 250 (2006)). Under the third prong of the First
Amendment retaliation claim test, a plaintiff must show that the retaliatory motive
was a “substantial factor” or “but-for cause” of the adverse action. Peterson, 754


                                           12
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 13 of 16 - Page ID # 66




F.3d at 602. In other words, a plaintiff must show that he was singled out because
he exercised his constitutional rights. Id.

       Giving Plaintiff’s Complaint the liberal construction to which it is entitled, I
conclude that Plaintiff has alleged sufficient facts to allow this claim to go forward.
See, e.g., Dace v. Solem, 858 F.2d 385, 388 (8th Cir. 1988) (claim that prisoner’s
classification was adversely affected due to his involvement in prison -related
litigation allowed to go forward; “There is no question that state officials may not
retaliate against a prison inmate for exercising his legal right of access to the
courts.”)

F. Motion for Appointment of Counsel

       The court cannot routinely appoint counsel in civil cases. In Davis v. Scott, 94
F.3d 444, 447 (8th Cir. 1996), the Eighth Circuit Court of Appeals explained that
“[i]ndigent civil litigants do not have a constitutional or statutory right to appointed
counsel. . . . The trial court has broad discretion to decide whether both the plaintiff
and the court will benefit from the appointment of counsel . . . .” Id. (quotation and
citation omitted). No such benefit is apparent at this time. Thus, Plaintiff’s request
for the appointment of counsel (Filing 4) will be denied without prejudice.

                                IV. CONCLUSION

        Because § 1983 does not create a cause of action against the NDCS, and the
Eleventh Amendment bars Plaintiff’s requests for monetary damages against
Defendants Frakes, Lewien, and Britten in their official capacities, these claims for
relief shall be dismissed with prejudice. Sovereign immunity, however, does not bar
Plaintiff’s damages claims against Defendants Frakes, Lewien, and Britten acting in
their individual capacities, nor does it bar claims brought pursuant to 42 U.S.C. §
1983 that seek prospective injunctive relief from these Defendants acting in their
official capacities.

                                          13
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 14 of 16 - Page ID # 67




       Plaintiff’s allegations against Defendants Kleine, Beadle, Sellers, and Myers in
their official capacities fail to state a claim upon which relief can be granted because
Plaintiff does not allege that a policy or custom of a government entity caused the
violation of his constitutional rights. However, Plaintiff’s claims against these
Defendants in their individual capacities may go forward.

       Plaintiff’s First Amendment retaliation claim may go forward. As to the
remaining claims, Plaintiff will be given leave to file an amended complaint
realleging the First Amendment claim, as well as his remaining claims that are
insufficient in the particulars discussed above. Plaintiff shall have 30 days from the
date of this Memorandum and Order to file an amended complaint that sufficiently
states his claims against specific, named defendants. The amended complaint must
specify in what capacity the defendants are sued, must identify each defendant by
name, and must set forth all of Plaintiff=s claims (and any supporting factual
allegations) against that defendant. To be clear, Plaintiff’s amended complaint must
restate the relevant allegations of his Complaint (Filing 1) and any new allegations.
Plaintiff should be mindful to explain what each defendant did to him, when the
defendant did it, and how the defendant’s actions harmed him. Plaintiff is warned
that any amended complaint he files will supersede, not supplement, his prior
pleadings.

       If Plaintiff fails to file an amended complaint in accordance with this
Memorandum and Order, this action will be dismissed without prejudice and without
further notice. The court reserves the right to conduct further review of Plaintiff=s
claims pursuant to 28 U.S.C. §§ 1915(e) and 1915A after he addresses the matters
set forth in this Memorandum and Order.

      IT IS ORDERED:

     1.     The Clerk of Court shall add to the case caption at the end of the named
Defendants: “all in their individual and official capacities.”


                                          14
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 15 of 16 - Page ID # 68




      2.   Plaintiff’s claims against Defendant NDCS are dismissed with
prejudice.

     3.    Plaintiff’s claims for money damages against Defendants Frakes,
Lewien, and Britten in their official capacities are dismissed with prejudice.

      4.     Plaintiff shall have 30 days to file an amended complaint in accordance
with this Memorandum and Order. Failure to file an amended complaint within the
time specified by the court will result in the court dismissing this case without further
notice to Plaintiff. In his amended complaint, Plaintiff must identify each defendant
by name and set forth all of Plaintiff=s claims (and any supporting factual allegations)
against that defendant. Plaintiff should be mindful to explain in his amended
complaint what each defendant did to him, when the defendant did it, and how the
defendant’s actions harmed him.

       5.     In the event that Plaintiff files an amended complaint, Plaintiff shall
restate the allegations of the Complaint (Filing 1) and any new allegations. Failure
to consolidate all claims into one document may result in the abandonment of claims.
Plaintiff is warned that an amended complaint will supersede, not supplement, his
prior pleadings.

      6.    The court reserves the right to conduct further review of Plaintiff=s
claims pursuant to 28 U.S.C. §§ 1915(e) and 1915A in the event he files an amended
complaint.

      7.    The Clerk of the Court is directed to set a pro se case management
deadline using the following text: April 26, 2021—amended complaint due.

     8.     Plaintiff’s Motion for Appointment of Counsel (Filing 4) is denied
without prejudice.



                                           15
 8:20-cv-00437-RGK-PRSE Doc # 11 Filed: 03/26/21 Page 16 of 16 - Page ID # 69




      9.    Plaintiff’s Motion for Summons (Filing 5) is denied without prejudice,
as the court will order service of process, if appropriate, after initial review is
complete.

    10. Plaintiff’s Motion for Status (Filing 10) is granted, and this
Memorandum and Order will serve as notice of the status of Plaintiff’s case.

      11. Plaintiff shall keep the court informed of his current address at all times
while this case is pending. Failure to do so may result in dismissal without further
notice.

      DATED this 26th day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         16
